DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits, the first action after the filing of a Request for Continued Examination (RCE), and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s RCE including IDS, filed 4/2/2021.
Claims 18-37 were previously allowed. With Applicant’s filing of 4/2/2021 prosecution is reopened and Claims 18-37 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2021 was filed after the mailing date of the notice of allowability on 1/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 18-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 18 is allowable because the recited limitations for receiving manufacturing data from a memory chip physically associated with an exchangeable container, and controlling a first operation of an active element of the exchangeable container and/or controlling a second operation of a transport path, based at least in part on an object to be and/or being additively manufactured using the exchangeable container, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 19-36 are allowable as depending from an allowable base claim.
Independent Claim 37 is allowable for the same reasoning as Claim 18.
A close prior art reference of record Fruth discloses apparatus for selective laser sintering (additive manufacturing), the apparatus comprising a housing defining a process chamber within which may be disposed an exchangeable container, and a vertically displaceable build platform arranged in the process chamber and on which a three-dimensional object can be produced in layers. Fruth further discloses the exchangeable containers comprise identifying elements for wireless identification, such as RFID transponders (memory chip), which act as an identifier to differentiate them from other exchangeable containers, and with which fully automatic control of the interchanging operations may be possible, allowing mass production. Fruth further discloses electrically driven interchanging systems that automatically transport the detached exchangeable containers from the device to a defined destination (transport paths) and may automatically couple an exchangeable container to the device. Fruth does not disclose controlling a first operation of an active element of the exchangeable container and/or controlling a second operation of a transport path, based at least in part on an object to be and/or being additively manufactured using the exchangeable container.
A close prior art reference of record Kozlak et al. disclose apparatus from which a 3D object may be built with a suitable system that fabricates using a layer-based additive technique such as an energy-application system such as selective laser sintering, the apparatus is capable of building a 3D object and after initial layers are built an active or passive RFID tag insert (memory chip) may be at least partially embedded in the object, and the memory chip may include a variety of information (manufacturing data), such as instructions for handling the 3D object after the build operation, for instance routing information that identifies which post-build operation station the 3D objection will be transported to, and information Kozlak et al. do not disclose controlling a first operation of an active element of the exchangeable container and/or controlling a second operation of a transport path, based at least in part on an object to be and/or being additively manufactured using the exchangeable container.
A close prior art reference here made of record Matsui et al. (US 2013/0064707 A1) disclose a modeling apparatus including a modeling unit, a control unit, a box holding mechanism, a box, a supply mechanism, and an elevation mechanism. The box includes a main body and a stage movably provided to the main body. The box is capable of accommodating powder and detachably provided to the box holding mechanism and is provided detachably in the box holding mechanism. The supply mechanism is configured to selectively supply liquid that bonds the powder together to a modeling enabled area inside the box. The elevation mechanism is configured to cause the stage to ascend and descend in the main body relative to the main body. Matsui et al. do not explicitly or implicitly disclose a memory chip physically associated with an exchangeable container, but rather disclose the control unit is arranged adjacent the modeling unit and depicts in the drawings the control unit is separated from the box holding mechanism and any box within. Matsui et al. do not disclose controlling a first operation of an active element of the exchangeable container and/or controlling a second operation of a transport path, based at least in part on an object to be and/or being additively manufactured using the exchangeable container.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743